Name: Council Regulation (EEC) No 1124/89 of 27 April 1989 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: civil law;  plant product;  agri-foodstuffs;  agricultural structures and production;  foodstuff;  prices
 Date Published: nan

 No L 118 / 28 Official Journal of the European Communities 29 . 4 . 89 COUNCIL REGULATION (EEC) No 1124 /89 of 27 April 1989 amending Regulation (EEC) No 1035 /77 laying down special measures to encourage the marketing of products processed from lemons conditions should be repealed and the abovementioned Regulation should be amended accordingly , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 1035/77 ( 4 ), as last amended by Regulation (EEC) No 1353 / 86 ( 5 ), introduces a system of aid for products processed from lemons harvested in the Community , based on contract linking Community producers and processors ; Whereas the said system was limited to products subject to competition from similar products imported from third countries ; whereas , accordingly , for Italy whose production accounts for a major share of the Community lemons processed , the aid system was subject to special conditions limiting the granting of the financial compensation on account of the restrictive arrangements on imports from third countries in force in that Member State ; whereas , as a result of the opening-up of the Italian market , those special HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1035 /77 is hereby amended as follows: 1 . Article 2 (2 ) is deleted . 2 . Article 2 (3 ) is replaced by the following: '3 . The financial compensation shall be paid to the parties concerned, on application , for products of Community origin once the processor provides proof that for a given marketing year those quantities were obtained from lemons covered by the abovementioned contracts and in respect ofwhich a price at least equal to the minimum price was paid.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1989 . For the Council The President J. BARRIONUEVO PENA (0 OJ No C 82 , 3 . 4 . 1989 , p. 64 . ( 2 ) Opinion delivered on 13 April 1989 (not yet published in the Official Journal ). ( 3 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ). ( 4 ) OJ No L 125 , 19 . 5 . 1977 , p. 3 . ( 5 ) OJ No L 119 , 8 . 5 . 1986 , p. 53 .